DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,838,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent No. 10,838,109 encompass all the limitations of the claims of the instant application.
Specification
The use of the term AccuWeather in paragraph [0037], GrADS in paragraph [0040], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
Drawings
The drawings are objected to because Figures 4-10 fail to comply with MPEP 1.84 Standards for drawings (l), (m), and (p)(3). The figures have shading and elements labeled within the shading that inhibits satisfactory reproduction characteristics, reduces legibility, and reference labels cross and mingle with lines interfering with comprehension.  Additionally MPEP 1.84 (l) states All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined [emphasis added]. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 101
Although the claims contain abstract limitations, the abstract limitations are integrated into a practical application of outputting a snowfall probability forecast which is considered an improvement in a technology or technological field.
Allowable Subject Matter
Claims 22-42 would be allowable once the above double patenting rejection is addressed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, 32, and 42, the closest prior art of record, Bangalore et al., US 2016/0300172 (hereinafter Bangalore), LeBlanc, US 2014/0303983 (hereinafter LeBlanc), and Stewart, US 2017/0357920 (hereinafter Stewart), teaches the following:
Bangalore teaches identifying a predicted location and a predicted time period of a snowstorm (e.g. “Alternatively, he may receive a message 1402 informing him that at a specified time in the future it is predicted that the snowfall at his site 109 (i.e. predicted location)“, see paragraph [0065]); 

for each of the plurality of weather forecasts, determining a snowfall accumulation forecast (e.g. “In some embodiments, the zones 602 may be animated to illustrate snowfall over time, including previously recorded snowfall amounts and predicted snowfall amount (i.e. a snowfall accumulation forecast )“, see paragraph [0049]).
LeBlanc teaches receiving a plurality of weather forecasts (e.g. “  As shown in FIG. 1, the system 200 receives weather observations from different sources 201 such as weather observations sources including but not limited to: point observations 201-2 (e.g. feedback provided by users and automated stations), weather radars 201-3, satellites 201-4 and other types of weather observations 201-1, and weather forecast sources such as numerical weather prediction (NWP) model output 201-5 and weather forecasts and advisories 201-6 (i.e. receiving a plurality of weather forecasts) “, see paragraph [0061]); 

forming a snowfall probability distribution based on the probability density function (e.g. “Similarly, the PRate forecaster 204 receives the weather observations for a given latitude and longitude from the different sources 201 and outputs a probability distribution forecast of a precipitation rate (PRate) (i.e. snowfall) in a representation that expresses the uncertainty.  For example, the PRate may be output as a probability distribution of precipitation rates (i.e. snowfall probability distribution) or a range of rates over an interval of time, for a given latitude and longitude “, see paragraph [0069]) 
generating a snowfall probability forecast that includes the most likely snowfall accumulation range and the probability that snowfall accumulation in the predicted location over the predicted time period will be within the most likely snowfall accumulation range (e.g. see paragraph [0063]-[0073]); 
and outputting the snowfall probability forecast (e.g. “and outputting one or more of the PTypeRate forecasts for display”, see paragraph [0018]).
Stewart teaches a forecast database that stores a plurality of weather forecasts (see paragraph [0062] and claim 5);
ensemble forecast weather elements (e.g. “and ensemble forecast weather elements and may be extracted from corresponding data sources based on the user's preferences”, see paragraph [0047])

calculating a probability density function representing based on the ensemble histogram.
However, the prior art fails to anticipate or render obvious a system, a method of forecasting snowfall accumulation, the method comprising, and a non-transitory computer readable storage medium storing instructions that, when executed by a computer processor, cause a computing system to: forming an ensemble histogram by identifying a series of consecutive, non-overlapping snowfall accumulation ranges and determining how many of the snowfall accumulation forecasts are in each of the snowfall accumulation ranges; calculating a probability density function representing the relative likelihood of snowfall accumulation amounts based on the ensemble histogram; in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862